DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “extending in a direction vertical” in claims 1 and 4 is unclear and renders the claims indefinite. Claims 1 and 4 will be examined below as if amended to read “[…]plural groove parts extending in a direction perpendicular to a longitudinal direction […].”
Additionally, the phrase “a vehicle-interior-side end portion of the vertical wall” in claims 2 and 5 is unclear and renders the claims indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nojima, US 2010/0066106.
Regarding claim 1, Nojima discloses an automotive frame member, comprising a hat member (1) and a closing plate (2) , wherein: the hat member includes a top plate, two vertical walls, and two flanges; the two vertical walls are positioned between the top plate and the flanges, respectively; the two vertical walls face each other; the two flanges are respectively joined to the closing plate; each of the two vertical walls includes plural groove parts extending in a direction perpendicular to a longitudinal direction of the hat member; the groove part includes a bottom surface and two side surfaces; the two side surfaces face each other; the two side surfaces are positioned on both sides of the bottom surface; and a width a of the groove part in a cross section parallel to the top plate and a height c of the vertical wall in a direction vertical to the top plate satisfy relations of 0.2 ≤ a/c ≤ 0.3 (Fig. 1, 6-8; [0022, 0083]).
Regarding claims 2 and 5, Nojima discloses the groove part extends to a vehicle-interior-side end portion of the vertical wall; and a length e of the groove part in the direction vertical to the top plate is a length of 80% or more of the height c of the vertical wall (Fig. 1).
Regarding claims 3 and 6, Nojima discloses an interval d between the groove parts is 50 mm or less [0022, 0083].
Regarding claim 4, Nojima discloses an automotive frame member, comprising a hollow member, wherein: the hollow member includes a top plate (1), a bottom plate (2), and two vertical walls; the top plate and the bottom plate face each other; the two vertical walls are respectively 
Nojima does not teach a groove with a depth c and a vertical wall with a height c such that 0.2 ≤ b/c ≤ 0.3.
Regarding claims 1 and 4, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the frame member as shown by Nojima by providing a groove with a depth c and a vertical wall with a height c  such that 0.2 ≤ b/c ≤ 0.3 because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art and a change in the size of a prior art device is a design consideration within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980); In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nojima in view of Stephens, US 2018/0337377.
Nojima shows all of the limitations of claims 7 and 8 but does not show the frame member used as a vehicle side sill.
Regarding claims 7 and 8, Stephens teaches an electric vehicle, including a side sill comprising a top plate (53) and closing plate (51), and a battery (14), wherein in a cross section vertical to a vehicle height direction, the closing plate is adjacent to the battery, and the top plate is disposed on a vehicle-exterior side (Fig. 1-3, 5c).
In re Fout, 213 USPQ 532,536 (CCPA 1982).
Conclusion
The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure is listed on the attached PTO-892. The cited references all disclose related vehicle structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E TURNER HICKS whose telephone number is (571)272-4739.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETH/
Patent Examiner, Art Unit 3612
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612